[1] On presentation of a motion by respondent to dismiss the appeal from the judgment, because of the failure of appellant to file transcript within the time prescribed by statute and the rules of this court, as well for the reason that appellant heretofore has accepted payment of a portion of the benefits awarded to her by the judgment — it appearing to the satisfaction of this court that the said ultimate facts are fully supported by affidavits on behalf of respondent, and which facts are not controverted by affidavit or otherwise by appellant, it is ordered that said motion be and it is granted; and in accordance therewith, that said appeal be and it is dismissed. (See Rules I, V, VI and XI of this court; secs. 650, 659, 939 and 953a, Code Civ. Proc.; People v. Lambert, 96 Cal.App. 381, 382 [274 P. 401]; Coats v. Coats, 146 Cal. 443, 444 [80 P. 694]. Also, Storke v. Storke, 132 Cal. 349, 353 [64 P. 578];People v. Burns, 78 Cal. 645, 646 [21 P. 540]; In reBaby, 87 Cal. 200, 202 [25 P. 405, 22 Am. St. Rep. 239];Estate of Shaver, 131 Cal. 219 [63 P. 340].)
Conrey, P.J., and York, J., concurred. *Page 646